Motion to dismiss appeal granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be served and filed on or before March 28, 1961, with notice of argument for the May 1961 Term of this court, said appeal to be argued or submitted when reached, and on the further condition that the appellants, Arthur L. Lans and Sybil Lans Kerns file the undertaking required by section 298 of the Surrogate’s Court Act, on or before February 10, 1961. Concur — Breitel, J. P., Rabin, McNally, Stevens and Eager, JJ.